DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al. (US20060228968), and further in view of Moore et al. (US20110151737) and Higuchi et al. (US20090297815). 
Instant application Fig

    PNG
    media_image1.png
    841
    679
    media_image1.png
    Greyscale
 
As to claim 1. Ogle et al. discloses a nonwoven fiber assembly (see e.g. Fig 1, fire combustion modified batt comprising first web comprising oxidized PAN fibers and nonwoven fibers and the second web of nonwoven fibers in Par. 32-33, Par. 42) and   
comprising: 
a nonwoven fibrous web comprising a plurality of discontinuous fibers (see e.g. Batt 200 is comprised of fist web 210 having nonwoven fibers 212 and oxidized PAN fibers 214 in Par. 51,); the web is structurally a fabric made of the nonwoven fabric comprising 
a plurality of randomly-oriented fibers (see e.g. Fig 4 wherein the fibers are short fibers, and different directions), the plurality of randomly-oriented fibers comprising: 
at least 60 wt% of oxidized polyacrylonitrile fibers (see e.g. oxidized PAN range of about 15 percent to 100 percent by volume of the batt in Par. 15. Oxidized Pan have a density around 1.36 g/cm3, while carrier fiber is PET which can also have a density around 1.38 g/cm3. Thus the percent by volume is similar to the wt%); 
from 0 to less than 40 wt% of reinforcing fibers having an outer surface comprised of a (co)polymer with a melting temperature of from 100°C to 450°C (see e.g. carrier fiber such as polyester in Par. 38. Biocomponent sheath/core fiber wherein the sheath component melt 110 C in Par. 39, 10 percent to 20 percent by total volume of the blend in Par. 51. Oxidized Pan have a density around 1.36 g/cm3, while carrier fiber is PET which can also have a density around 1.38 g/cm3. Thus the percent by volume is similar to the wt%); and resin or other binder fiber wherein the plurality of randomly-oriented fibers is bonded together to form the nonwoven fabric (see e.g. in abstract, binder fibers in the first web and second web soften or melt to fuse the low melt binder fibers together and to the oxidized Pan and carrier fibers in the first and second webs in Par. 39, 44) optionally wherein the non-woven fabric has a thickness less than one millimeter (see e.g. adjustment for a wide range of batt thicknesses (not shown) in Par. 49 to a hi loft batt or a densified batt in Par. 51, such as thickness of 1/8 inch in Par. 17, which can be 3 milimeters). 
Moore et al. (US20110151737) additionally cited to teach the claim limitation wherein the thickness can be even smaller than 1/8 such as less than one millimeter. 
Moore et al. discloses a nonwoven fibrous web that can be fire retardant can be dimensionally stable nonwoven fibrous web has a thickness of from about 0.5 mm to about 150 mm. In other embodiments, the dimensionally stable nonwoven fibrous web has a thickness of from about 1.0 mm to about 50 mm. For use in some applications such as medical fabrics, including surgical drapes, surgical gowns and sterilization wraps, the thickness is generally from about 0.1 mm to about 10 mm and preferably 0.25 mm to about 2.5 mm (see e.g. Par. 91, Par. 138)
Both Ogle et al. and Moore et al. are analogous in the field of nonwoven fibrous web that have various applications including but not limited to fire retardant, thus it would have been obvious for a person with ordinary skills in the art to modify the thickness of the nonwoven fabric of Ogle et al. to be even thinner such as about 0.5 mm to about 150 mm as taught by Moore et al.  in order to achieve a dimensionally stable nonwoven fibrous web that can be used in application field that thinner thickness is desired as taught by Moore et al. 
Ogle et al. in view of Moore et al. does not disclose the resin or binder can be a fluoropolymer binder;
Higuchi et al. (US20090297815) disclose binder resin for fiber cloth can comprise tetrafluoroethylene, hexafluoropropylene, or polyvinylidene fluoride in Par. 103-104.
Both Ogle et al. in view of Moore et al., and Higuchi et al. are analogous in the field of binding resin for binding nonwoven fibrous fabric, it would have been obvious for a person with ordinary skills in the art to modify the binding fiber or resin of Ogle et al. in view of Moore et al. to be made of fluororesin such as tetrafluoroethylene, hexafluoropropylene, or polyvinylidene fluoride as taught by Higuchi et al. since fluororesin binding resin made of tetrafluoroethylene, hexafluoropropylene, or polyvinylidene fluoride is excellent in weather resistance, stain resistance, water resistance and incombustible as suggested by Par. 8 of Higuchi et al. 
As to claim 2. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the reinforcing fibers comprise at least one of monocomponent or multi-component fibers (see e.g. Ogle et al. disclose carrier fiber such as polyester in Par. 38, is biocomponent sheath/core fiber wherein the sheath component melt 110 C in Par. 39).
As to claim 3. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 2, wherein the reinforcing fibers comprising polyethylene terephthalate, polyphenylene sulfide, poly-aramide, or polylactic acid (see e.g. Ogle et al. disclose carrier fiber is Kosa fiber which is PET fiber in Par. 38).
As to claim 6. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the nonwoven fabric has a thickness of less than 0.5 millimeter (see discussion of claim 1, Moore et al. discloses a nonwoven fibrous web that can be fire retardant can be dimensionally stable nonwoven fibrous web has a thickness of from about 0.5 mm to about 150 mm. In other embodiments, the dimensionally stable nonwoven fibrous web has a thickness of from about 1.0 mm to about 50 mm. For use in some applications such as medical fabrics, including surgical drapes, surgical gowns and sterilization wraps, the thickness is generally from about 0.1 mm to about 10 mm and preferably 0.25 mm to about 2.5 mm (see e.g. Par. 91, Par. 138))
As to claim 7. Ogle et al. does not disclose the nonwoven fiber assembly of claim 1, wherein the nonwoven fabric has a basis weight of from 10 gsm to 100 gsm.
Moore et al. discloses the dimensionally stable nonwoven fibrous web has a basis weight of from about 10 gsm to about 300 gsm. For use in some applications such as medical fabrics, including surgical drapes, surgical gowns and sterilization wraps, the basis weight is typically from about 10 gsm to about 100 gsm, and preferably 15 gsm to about 60 gsm in Par. 90. nonwoven spunbond webs of the present invention having a basis weight of 45 g/meter.sup.2 preferably have a tensile strength of at least 30 N/mm width, preferably at least 40N/mm width. More preferably at least 50 N/mm width and most preferably at least 60 N/mm width when tested on mechanical test equipment as specified in the Examples as Non-woven web and sheets comprising the surfactants have good tensile strength; can be heat sealed to form strong bonds allowing specialty drape fabrication in Par. 177. 1N/mm=1000kPa. 
Both Ogle et al. and Moore et al. are analogous in the field nonwoven fibrous web, it would have been obvious for a person with ordinary skills in the art to modify the fibrous web basis weight and meet desired tensile strength of Ogle et al. to be basis weight is typically from about 10 gsm to about 100 gsm and tensile strength of at least 30 N/mm as taught by Moore et al. in order to achieve fibrous matt has good tensile strength and strong bonds allowing specialty drape fabrication as suggested by Moore et al. 
As to claim 8. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the nonwoven fabric has a tensile strength of more than 28 kPa (see discussion of claim 7, tensile strength of at least 30 N/mm as taught by Moore et al. in order to achieve fibrous matt has good tensile strength and strong bonds allowing specialty drape fabrication as suggested by Moore et al. 1N/mm=1000kPa.).
As to claim 9. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the nonwoven fiber assembly passes the UL-94V0 flame test (see e.g. Ogle et al. discloses the resin bonded batt 300 provides fire resistant properties to the mattress near its surface where a flame is likely to contact in Par. 61, thus it is expected to pass the flame test)
As to claim 10. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the plurality of randomly-oriented fibers has an average bulk density of from 100 kg/m3 to 1500 kg/m3. (see e.g. Ogle et al. discloses densified batt has a density of approximately 1.5 pounds per cubic foot or more in Par. 14, 51. 1 pound/cubic foot = 16 kg/m3.)
As to claim 11. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the plurality of randomly-oriented fibers contains from 0 to 19 wt% of reinforcing fibers having an outer surface comprised of a (co)polymer with a melting temperature of from 100°C to 450°C (see e.g. Ogle et al. discloses the carrier fiber such as polyester in Par. 38. Biocomponent sheath/core fiber wherein the sheath component melt 110 C in Par. 39, 10 percent to 20 percent by total volume of the blend in Par. 51).
As to claim 12. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the oxidized polyacrylonitrile fibers have a median Effective Fiber Diameter of from 5 micrometers to 50 micrometers (see e.g. Ogle et al. discloses the average fiber diameter of oxidized PAN fiber is about 11 to 14 microns in Par. 37).
As to claim 13. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of claim 1, wherein the fluoropolymer binder comprises THV or Tetrafluoroethylene (TFE Teflon), Hexafluoropropylene (HFP), and Vinylidene fluoride (VDF)(see e.g. Higuchi et al. (US20090297815) disclose binder resin for fiber cloth can comprise tetrafluoroethylene, hexafluoropropylene, or polyvinylidene fluoride in Par. 103-104).
As to claim 14. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven fiber assembly of any one of claims 1-11, wherein the plurality of discontinuous fibers is selected from oxidized polyacrylonitrile fibers, polyolefin fibers, polyester fibers, polyamide fibers, block copolymer fibers, or a combination thereof(see e.g. Ogle et al. discloses Batt 200 is comprised of fist web 210 having nonwoven fibers 212 and oxidized PAN fibers 214 in Par. 51, Fig 4-5, Fig 8B).

4.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al. (US20060228968), Moore et al. (US20110151737) and Higuchi et al. (US20090297815), and further in view of Endle et al. (US20110247838)
As to claim 4. Ogle et al. in view of Moore et al., and Higuchi et al. discloses the nonwoven nonwoven fiber assembly of claim 2, wherein the reinforcing fibers are multicomponent fibers having an outer sheath (see e.g. Ogle et al. disclose carrier fiber such as polyester in Par. 38, is biocomponent sheath/core fiber wherein the sheath component melt 110 C in Par. 39).
Ogle et al. in view of Moore et al., and Higuchi et al. does not disclose the outer sheath comprising polyolefin.
Endle et al. (US20110247838) discloses bonding fiber of core/sheath structure can be polyester of PET as core and polyolefin fiber as sheath, since thermal bonding of the fiber mat include also the so-called bicomponent bonding fibers which typically comprise polymers of different composition or with different physical properties and such fibers are core/sheath fibers where e.g. the polymeric component of the core has a higher melting point and provides mechanical strength and the sheath has a lower melting point to enable bonding, e.g. melt-bonding, to occur.  TREVIRA 255 can be Polyester/Polyethylene
Both Ogle et al. in view of Moore et al., and Higuchi et al., and Endle et al. are analogous in the field of bicomponent fiber with PET core/sheath, wherein the sheath will melt to bond the fiber. It would have been obvious for a person with ordinary skill in the art modify the sheath fiber of the core/sheath bicomponent fiber of Ogle et al. in view of Moore et al., and Higuchi et al. to be polyolefin or polyethylene that is taught by Endle et al. since different polymer than PET such as polyolefin/polyethyelene can offer different physical properties and the polyolefin/polyethyelene sheath has a lower melting point to enable bonding, e.g. melt-bonding, to occur as suggested by Endle et al. 
As to claim 5. Ogle et al. in view of Moore et al., and Higuchi et al., and Endle et al. discloses the nonwoven fiber assembly of claim 4, wherein the polyolefin is selected from the group consisting of polyethylene, polypropylene, polybutylene, polyisobutylene, polyethylene naphthalate, and combinations thereof (see e.g. discussion of claim 4).

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al. (US20060228968), Moore et al. (US20110151737) and Higuchi et al. (US20090297815), and further in view of Ogawa et al. (US20110186381)
As to claim 15. Ogle et al. in view of Moore et al., and Higuchi et al. does not discloses the nonwoven fiber assembly of claim 1, wherein the flow resistance of the nonwoven fiber assembly is less than 50 Rayls.
Ogawa et al. discloses nonwoven fiber made of acrylonitrile fiber can have an airflow resistance 0.05kPas/m in Par. 58, wherein the air flow resistance is a correslated to sound absorbing fibrous matt in Par. 57. 1 Rayl equals 1 pascal-second per meter (Pa·s·m−1), or equivalently 1 newton-second per cubic meter (N·s·m−3). In SI base units, that is kg∙s−1∙m−2. Thus 0.05kPas/m is 50 Rayls. 
Both Ogle et al. in view of Moore et al., and Higuchi et al., and Ogawa et al. are analogous in the field of fibrous matt comprising acrylonitrile fiber, it would have been obvious for a person with ordinary skills in the art to modify the airflow resistance to be around 50 Rayls (such as by varying density) in order to achieve a desired acoustic sound absorbing property as suggested by Ogawa et al. Since Ogle et al. in view of Moore et al., and Higuchi et al. has carrier fiber and binder fiber, the strength of the desired sound absorbing fibrous matt is also expected to have a better rigidity or strength. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. (17/309065). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is fully encompassed by the subject matter of copending Application No. (17/309065).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andrews et al. (US20160185077), Wenstrup et al. (20050176327). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Marla McConnell. The fax phone number for the organization where this application or proceeding is assigned is 571-270-7692.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/           Primary Examiner, Art Unit 1789